Title: George Joy to James Madison, 22 June 1830
From: Joy, George
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                     No 12 Paper Buildings Temple London
                                
                                22nd June 1830.
                            
                        
                        
                        It is long since I had the pleasure of addressing you, and still longer since I had that of hearing from you.
                        The Time was when I should have troubled you with a long narrative of my political movements; but I have
                            great repugnance to invading your repose:— otherwise I could have sent you half a Dozen folio Sheets of Correspondence with
                            the Powers that be; in which you would recognize Documents that have passed under your eye relating to the Colonial
                            question; and which I have had occasion to bring before Mr. Huskisson, Lord Holland and others, and finally in the present
                            year before the Duke of Wellington, with such Comments on things past, and prognostick deductions as comport with my
                            notions on that Subject, which are not unknown to you; but with what effect, save Compliments and thanks is yet unknown to
                            me; tho’ some months have elapsed since my last Communication. It was on hearing of a division in the Cabinet without
                            knowing how the parties were divided, and without any absolute certainty that there was such division, that I thought it
                            might be useful to address the Duke, to whom I had a very respectable avenue; and perhaps it is more to that than to any
                            force of argument that I am indebted for the polite reception and acknowledgement of my Lucubrations.
                        I have every disposition to labour in this vineyard whenever I can be of use, or even for the Chance of it
                            where no harm can arise; for I am "for the Country, let who will be at the Helm".
                        The enclosed Letter relates to an Error of the Press in a Letter from Mr. Jefferson to you of the 28th Decr.
                            1794– in which Mr. Jay is disparaged by having his name put for Mr. Joy.– as Mr. Jay was in England at the time referred to, it may have excited some enquiry, and my friend Mr Biddle of
                            Philadelphia has suggested that the enemies of Mr. Jefferson may be making Comments to his prejudice for not entering into
                            any subject submitted by him. I dont suppose it is of much consequence; but not knowing the address of Mr. Thomas
                            Jefferson Randolph, I must beg the favor of you to forward it to him.
                        I should rejoice greatly to receive a line from you; especially if it should inform me of your good health
                            and welfare; being always most truly and faithfully Your friend & Servt.
                        
                        
                            
                                G. Joy
                            
                        
                    